IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOSEPH FOLKS, JR.,                      §
                                        §      No. 333, 2015
      Petitioner Below,                 §
      Appellant,                        §      Court Below–Superior Court of
                                        §      the State of Delaware in and
      v.                                §      for New Castle County
                                        §
STATE OF DELAWARE,                      §      C.A. No. 14M-06-018 (Cr. ID
                                        §      No. 30103873DI)
      Respondent Below,                 §
      Appellee.                         §


                          Submitted: July 31, 2015
                          Decided:   August 6, 2015

Before STRINE, Chief Justice; VAUGHN and SEITZ, Justices.

                                  ORDER

      This 6th day of August 2015, upon consideration of the notice to show

cause issued by the Clerk, the response to the notice to show cause filed by

the appellant, and the answer filed by the State, it appears to the Court that:

      (1)    The appellant, Joseph Folks, Jr. (“Folks”), is incarcerated at the

James T. Vaughn Correctional Center (“JTVCC”). On June 5, 2014, Folks

filed a petition for a writ of habeas corpus in the Superior Court. The

Superior Court denied the petition in an order dated June 10, 2014 and

docketed on June 11, 2014.
       (2)     Folks filed an appeal from the June 10, 2014 order on June 29,

2015. On its face, the notice of appeal was untimely filed. To invoke this

Court’s appellate jurisdiction, a notice of appeal must be filed within thirty

days after entry upon the docket of the appeal from which the appeal is

taken.1 The only exception to the rule is when the appellant can demonstrate

that the failure to file the appeal within the thirty-day period is attributable to

court personnel.2

       (3)     The Clerk issued a notice directing Folks to show cause why

the appeal should not be dismissed as untimely filed. 3 In response to the

notice, Folks asserts that the delay in filing the appeal was caused by the

Superior Court’s failure to send him the June 10, 2014 order.                      Folks

contends that he was not made aware of the June 10 order until October 21,

2014, when he received the Superior Court docket sheet he had requested

from the Prothonotary. According to Folks, upon receiving the docket sheet

and realizing that the Superior Court had denied the habeas corpus petition

on June 10, 2014, he immediately wrote to the Prothonotary and requested a

copy of the June 10 order.




1
  Del. Supr. Ct. R. 6(a).
2
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).
3
  See Del. Supr. Ct. R. 29(b) (governing involuntary dismissal upon notice of the Court).
                                            2
         (4)     At the Court’s request, the State filed an answer to Folks’

response to the notice to show cause. The State reports that the JTVCC legal

mail log from June 10, 2014 to July 31, 2015 reflects that Folks received

mail from the Prothonotary only on October 20 and 21, 2014. The State

agrees that the untimely filing of Folks’ notice of appeal appears to be

attributable to court personnel.

         (5)     Having carefully considered the parties’ positions, we are

constrained to conclude that the appeal must be dismissed as untimely filed.

On similar facts in previous cases, the Court has dismissed an untimely

appeal when the appellant failed to file the notice of appeal within thirty

days of receiving the docket sheet notifying the appellant of the trial court’s

decision.4 Folks’ case does not warrant different treatment. In any event,

Folks admitted that the Prothonotary sent Folks a copy of the court’s order

denying his petition on November 17, 2014, and he nonetheless waited until

June 29, 2015 to file his notice of appeal.

         (6)     The time period within which to file a notice of appeal is

mandatory and jurisdictional.5 In this case, it was incumbent upon Folks to

file the notice of appeal within thirty days of October 21, 2014, the date he
4
 See Forehand v. State, 2013 WL 1633272 (Del. Feb. 25, 2013); Barnett v. State, 2006
WL 2371338 (Del. Aug. 14, 2006); Davis v. State, 2000 WL 949647 (Del. April 14,
2000).
5
    Carr v. State, 554 A.2d 778, 779 (Del. 1989).

                                              3
admittedly received the Superior Court docket sheet notifying him that the

court had denied the petition for a writ of habeas corpus. Folks waited more

than eight months after receiving the docket sheet to file the notice of

appeal.

      (7)   The record does not reflect that court-related personnel

prevented Folks from filing the notice of appeal within thirty days of his

receipt of the docket sheet notifying him of the Superior Court’s denial of

his habeas corpus petition. Under these circumstances, we conclude that

Folks’ appeal was untimely filed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

6(a) and 29(b), that the appeal is DISMISSED.

                               BY THE COURT:

                               /s/ Collins J. Seitz, Jr.
                               Justice




                                     4